Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 03/01/2022. 
Claims 1, 4, 7, 8, and 11 are currently pending.  Claim 7 is independent; claims 1, 4, 8, and 11 are dependent on claim 7.  
The rejection under 35 U.S.C. 102 as being anticipated solely by Hay (US 9,505,965) is withdrawn in view of the above amendment.  However, the rejections under 35 U.S.C. 103 as being unpatentable over Hay (US 9,505,965) or Hay (US 9,505,965) in view of Bell et al. (US 6,491,736, hereinafter Bell) as previously set forth in the Office action mailed 12/01/2021 are maintained and have been revised to reflect the changes in claim scope made by Applicant’s present claim amendments.  See the revised 103 rejections, below.


Claim Interpretation
Independent claim 7 has been amended to recite, in the method, applying of an effective amount of an aqueous agent consisting essentially of glycerin and water.  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  The specification merely describes the invention as a fugitive emission, i.e., dust, suppressant and non-corrosive agent comprising an aqueous chloride- and sulfate-free glycerin and does not contain an explicit definition for the scope of the phrase “consisting essentially of” that makes clear what is regarded as constituting a material change in the basic and novel characteristics of the anti-dust or dust-controlling-related invention.  For the purposes of searching for and applying prior art, since the disclosure is absent to a clear indication of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  See MPEP 2111.03, III.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hay (US 9,505,965) or, in the alternative, over Hay (US 9,505,965) in view of Bell et al. (US 6,491,736, hereinafter Bell). 
As to independent claim 7, Hay teaches a method for reducing the formation of fugitive emission in dust-issuing particulate products consisting essentially of, i.e., comprising, grains (methods for effectively decreasing the dust forming tendency of 
As to the claimed glycerin purity of independent claim 7, Hay teaches the composition comprises glycerin as a requirement and may simultaneously exclude “crude glycerin” (further described in the reference as product comprising glycerin with other by-products, i.e., unpure glycerin) (see col. 1 lines 59-67, col. 2 lines 53-59, col. 7 lines 12-25, and claims 1 and 5), which would be understood to the skilled artisan as meaning pure glycerin/glycerol is encompassed by the reference, which meets the claimed limitation that the glycerin comprises less than 200 ppm of total chloride and sulfate, e.g., 0 ppm, and the glycerin is in essence 100% pure.  
In the event the disclosure of Hay fails to directly meet the instant claimed limitation that the glycerin comprises less than 200 ppm total of chloride and sulfate and/or is 100% pure, Bell is a cited reference of interest teaching a polyhydric alcohol anti-dust agent, i.e., dust suppressant, including glycerin (glycerol) as an exemplary polyhydric alcohol where it is disclosed glycerin is available in pure or substantially pure form (abstract and col. 2 line 65 to col. 3 line 17).  Accordingly, at the time of the effective filing date it would alternatively have been obvious to a person of ordinary skill in the art to arrive within the scope of the instantly claimed glycerin purity from the teachings of references by providing pure glycerin/glycerol as taught by Bell as the glycerin of Hay in order to reasonably obtain a sufficient dust suppressant composition.  
As to the claimed amount of water of independent claim 7, Hay fails to teach the aqueous agent comprises 20 to 30 wt.% water.  
However, Hay teaches the composition may comprise water but does not pass significant amounts of water to the dust-releasing pile of particulate material (col. 1 lines 56-64), the glycerin is emulsified within water as a carrier phase (col. 7 lines 12-15), and/or the composition is an emulsion where other materials may be present in the micelles and/or the carrier phase including water (col. 7 lines 26-31).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed water content ranges of the aqueous agent by varying and/or optimizing the amount of water in Hay’s emulsion in order for the glycerin and/or other components are sufficiently emulsified with micelles and/or carrier phrases including water while also not passing significant amounts of water to the treated grains/particulate materials. 
Alternatively, Bell similarly teaches a polyhydric alcohol, preferably glycerin (glycerol), as an anti-dust agent, where the water content is preferably less than about 10 wt.% (abstract and col. 2 line 65 to col. 3 line 14).  The “less than about 10 wt.%” water content is merely preferred and exemplary, and does not preclude the skilled artisan from exploring other higher water content that do not bring about disintegration of disintegrating sulfur fertilizer in order to achieve a sufficient anti-dust agent.  Furthermore, the “minimal water content” and “less than about 10 wt.%” water content merely apply to embodiments where the anti-dust agent is provided to disintegrating sulfur fertilizer.  The reference is not strictly limited to disintegrating sulfur fertilizer, and does not preclude the skilled artisan from exploring other, higher water content in order to achieve a sufficient anti-dust agent for providing the anti-dust agent to other particulate materials.  
Thus, at the time of the effective filing date it would alternatively have been obvious to a person of ordinary skill in the art to arrive within the scope of the instantly claimed ranges from applying the water content teachings from the express teachings of the Bell reference and/or the broad teachings of the Bell reference with routine experimentation of Bell’s anti-dust agent to Hay’s dust decreasing/controlling compositions in order to achieve a sufficient anti-dust/dust decreasing/dust controlling agent. 
As to the claimed viscosity range of independent claim 7, although Hay fails to teach the aqueous agent has a viscosity of from about 10 cP to 100 cP, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed viscosity flow naturally from the teachings of Hay’s composition.  Hay teaches the composition comprises glycerin and polyvinyl acetate in a ratio of between 1:100 and 100:1 (col. 1 lines 54-52 and claim 1) and may comprise water but does not pass significant amounts of water to the dust-releasing pile of particulate material (col. 1 lines 56-64, col. 7 lines 12-15, col. 7 lines 26-31).  In other words, Hay’s composition may comprise a majority of glycerin with a minor amount of PVA (up to 100 times more glycerin than PVA) and, as described above, enough water that the components are sufficiently emulsified with micelles and/or carrier phrases but do not pass significant amounts of water to the treated grains/particulate materials.  At room temperature, glycerin has a viscosity of approximately 176 cP and water has a viscosity of approximately 1 cP, meaning a composition mainly comprising glycerin and water, with the amount of glycerin being significantly greater than that of the water, would be expected by the skilled artisan to be within or at least overlapping the claimed range of about 10 cP to 100 cP.
As to claim 1, Hay teaches grains as an exemplary particulate material useful for the dust control, as described above.  In agricultural product art(s), grains are synonymous with cereals.  Accordingly, the disclosed grain particulate material of Hay broadly meet the claimed grains comprising “other cereals grains”.
	As to claim 4, note this is a product-by-process claim.  Product by process claims are not limited to the recited steps except to the extent they suggest structure of the claims.  Here, the claims merely require glycerin that has a total chloride and sulfate content of 200 ppm or less, which Hay and/or Hay in view of Bell meet, and are not limited to the recited process step of the glycerin being obtained by acid catalytic transesterification of triglycerides with methanol or ethanol.  
	As to claim 8, Hay teaches the amount of the aqueous agent applied ranges from 0.2 to 2.0% by weight with respect to the total weight of the dust-issuing particulate products (Table 1 in col. 8 discloses an exemplary treatment amount of 4 lb/ton of the dust control composition to the treated particulate material; 4 lb/ton corresponds to 0.2 wt.%, which falls within the claimed range).

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hay (US 9,505,965) or Hay (US 9,505,965) in view of Bell et al. (US 6,491,736, hereinafter Bell) as applied to claims 1, 4, 7, and 8 above, and further in view of Boac et al. (“Size distribution and rate of dust generated during grain elevator handling,” Applied Engineering in Agriculture, Vol. 25, 4, pages 533-541, 2009, hereinafter Boac).
The disclosures of Hay and Bell are relied upon as set forth above.
Alternatively regarding claim 1, in the event Hay’s disclosure that grains as an exemplary particulate material useful for the dust control fail to meet the claimed grains broadly comprising “other cereals grains”, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide and arrive at wheat and/or corn as the treated grains in Hay or Hay in view of Bell because Boac teaches corn and wheat are common and well-known dust-issuing grains that pose many hazards, e.g., a safety hazard by its susceptibility to explosion, a health hazard to workers by causing respiratory symptoms, and/or as an air pollutant (abstract and pages 533-534).  A person of ordinary skill in the art reading the references would recognize the dust hazards posed by corn and wheat could benefit from treatment with Hay’s grain dust decreasing/controlling composition. 
As to claim 11, Hay teaches the compositions are treated on grains in order to decrease their dust forming tendency, i.e., reduce their fugitive emission, as described above. 
Hay and Hay in view of Bell fail to teach the fugitive emission that are reduced from the treat grain comprise particles of about 10 microns or less.
However, Boac teaches typical particle size distributions of dust-issuing grains, where corn and wheat notably comprise dust particles of less than 10 microns in their grain dust size distribution (Table 2 on page 534).  In other words, Boac teaches corn and wheat are common and well-known dust-issuing grains that inherently comprise dust particles of less than 10 microns in their dust, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the dust decreasing/controlling composition of Hay or Hay in view of Bell suitable for application to grains and agricultural products includes reducing the fugitive emission/dust-issuance of particles of about 10 microns or less when applied to common, well-known dust-issuing grains such as wheat or corn. 
Response to Arguments
Applicant's arguments filed 03/01/2022 regarding the rejections over the Hay (US 9,505,965) and Bell et al. (US 6,491,736) prior art references have been fully considered but they are not persuasive.  Applicant argues Hay does not teach or suggest the use of an aqueous agent “consisting essentially of” glycerin and water, the glycerin comprising less than 200 ppm of total chloride and sulfate, the aqueous agent comprising 20-30 wt.% water, and the aqueous agent has a viscosity from about 10 to about 100 cP; Applicant further argues the Bell et al. secondary reference would not be looked to or combined with Hay or as a suitable dedusting agent for use with grains as instantly claimed since it is directed to dedusting agents for use with inorganic materials.   In response, note that there are two grounds of rejection, one grounds over Hay itself and another alternative grounds over Hay in view of Bell et al.  
Applicant’s arguments over Hay are not persuasive because the transitional phrase "consisting essentially of" is not particularly limiting within the context of the present invention/claims.  Hay and the present invention are both drawn methods for reducing the formation of fugitive emission in dust-issuing particulate products (see Hay’s abstract teaching methods for effectively decreasing the dust forming tendency of particulate materials including grains).  The term "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  The specification merely describes the invention as a fugitive emission, i.e., dust, suppressant and non-corrosive agent comprising an aqueous chloride- and sulfate-free glycerin and does not contain an explicit definition for the scope of the phrase “consisting essentially of” that makes clear what is regarded as constituting a material change in the basic and novel characteristics of the anti-dust or dust-controlling-related invention.  Since the disclosure is absent to a clear indication of what the basic and novel characteristics actually are (outside of the method and aqueous agent therein achieving or providing dust suppressing or dust reducing properties), "consisting essentially of" is construed as equivalent to "comprising."  Even if Hay’s method and composition therein contain additional components than those recited in the instant claims, the reference is still drawn to methods of dust/fugitive emission reduction/control and therefore has substantially the same basic and novel characteristics as those of the claimed invention.  See MPEP 2111.03, III.  
As to the claimed glycerin purity, Hay teaches the composition comprises glycerin as a requirement and may simultaneously exclude “crude glycerin” (further described in the reference as product comprising glycerin with other by-products, i.e., unpure glycerin) (see col. 1 lines 59-67, col. 2 lines 53-59, col. 7 lines 12-25, and claims 1 and 5), which would be understood to the skilled artisan as meaning pure glycerin/glycerol is encompassed by the reference, which meets the claimed limitation that the glycerin comprises less than 200 ppm of total chloride and sulfate, e.g., 0 ppm, and the glycerin is in essence 100% pure.  
As to the claimed amount of 20-30 wt.% water in the aqueous agent and viscosity range of 10 to 100 cP, although Hay fails to explicitly teach these claimed limitations they are nevertheless obvious over the teachings of Hay:
As to the claimed amount of water, Hay teaches the composition may comprise water but does not pass significant amounts of water to the dust-releasing pile of particulate material (col. 1 lines 56-64), the glycerin is emulsified within water as a carrier phase (col. 7 lines 12-15), and/or the composition is an emulsion where other materials may be present in the micelles and/or the carrier phase including water (col. 7 lines 26-31).  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed water content ranges of the aqueous agent by varying and/or optimizing the amount of water in Hay’s emulsion in order for the glycerin and/or other components are sufficiently emulsified with micelles and/or carrier phrases including water while also not passing significant amounts of water to the treated grains/particulate materials. 
As to the claimed viscosity, Hay teaches the composition comprises glycerin and polyvinyl acetate in a ratio of between 1:100 and 100:1 (col. 1 lines 54-52 and claim 1) and may comprise water but does not pass significant amounts of water to the dust-releasing pile of particulate material (col. 1 lines 56-64, col. 7 lines 12-15, col. 7 lines 26-31).  In other words, Hay’s composition may comprise a majority of glycerin with a minor amount of PVA (up to 100 times more glycerin than PVA) and, as described above, enough water that the components are sufficiently emulsified with micelles and/or carrier phrases but do not pass significant amounts of water to the treated grains/particulate materials.  At room temperature, glycerin has a viscosity of approximately 176 cP and water has a viscosity of approximately 1 cP, meaning a composition mainly comprising glycerin and water, with the amount of glycerin being significantly greater than that of the water, would be expected by the skilled artisan to be within or at least overlapping the claimed range of about 10 cP to 100 cP.  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed viscosity flow naturally from the teachings of Hay’s composition.  
Accordingly, the teachings of Hay alone meet and/or render the claimed invention under a case of prima facie obviousness without relying on Bell et al.’s teachings. 
Alternatively, Bell et al.’s teachings are further relied upon to meet the claimed limitations of the glycerin comprising less than 200 ppm of total chloride and sulfate and the aqueous agent comprising 20-30 wt.% water in the event Hay’s teachings fall short of meeting the limitations.  
At the onset of the discussion of Bell et al., note that, Applicant’s arguments that Bell et al.’s teachings directed to dedusting agents for use with inorganic materials would not be looked to or combined with Hay are not persuasive in view of the teachings of Hay that the methods of decreasing the dust forming tendency of particulate materials including fertilizer, ores, coal, grain, etc. (abstract), i.e., grains (as instantly claimed) as well as inorganic material, too.  In other words, Hay’s teachings already indicate and bridge/link that dedusting/dust control agents for grains are suitable and equivalent to dedusting/dust control agents for inorganic materials (e.g., fertilizers, coal, etc.), and a person of ordinary skill in the art using this equivalence taught in Hay would look to teachings of either purpose to otherwise obtain a dedusting/dust control agents for both grains as well as inorganic materials.  Furthermore, both references are analogously concerned with the use of chemical compositions comprising glycerin in order to reduce dust formation of dust issuing particulate material, and the teachings of Bell et al.’s glycerin-containing anti-dust agent for reducing dust formation in fertilizers/inorganic materials would have been pertinent to the problems in Hay’s glycerin-containing dust control agent for reducing dust formation in fertilizers/coal/inorganic materials and grains and also the invention at hand.  See MPEP 2141.01(a).
In the event the disclosure of Hay fails to directly meet the instant claimed limitation that the glycerin comprises less than 200 ppm total of chloride and sulfate and/or is 100% pure, Bell is a cited reference of interest teaching a polyhydric alcohol anti-dust agent, i.e., dust suppressant, including glycerin (glycerol) as an exemplary polyhydric alcohol where it is disclosed glycerin is available in pure or substantially pure form (abstract and col. 2 line 65 to col. 3 line 17).  Thus, at the time of the effective filing date it would alternatively have been obvious to a person of ordinary skill in the art to arrive within the scope of the instantly claimed glycerin purity from the teachings of references by providing pure glycerin/glycerol as taught by Bell as the glycerin of Hay in order to reasonably obtain a sufficient dust suppressant composition.  	
In the event the disclosure of Hay fails to meet the instantly claimed limitation that the aqueous agent comprises 20-30 wt.% water, Bell similarly teaches a polyhydric alcohol, preferably glycerin (glycerol), as an anti-dust agent, where the water content is preferably less than about 10 wt.% (abstract and col. 2 line 65 to col. 3 line 14).  The “less than about 10 wt.%” water content is merely preferred and exemplary, and does not preclude the skilled artisan from exploring other higher water content that do not bring about disintegration of disintegrating sulfur fertilizer in order to achieve a sufficient anti-dust agent.  Furthermore, the “minimal water content” and “less than about 10 wt.%” water content merely apply to embodiments where the anti-dust agent is provided to disintegrating sulfur fertilizer.  The reference is not strictly limited to disintegrating sulfur fertilizer, and does not preclude the skilled artisan from exploring other, higher water content in order to achieve a sufficient anti-dust agent for providing the anti-dust agent to other particulate materials.  Thus, at the time of the effective filing date it would alternatively have been obvious to a person of ordinary skill in the art to arrive within the scope of the instantly claimed ranges from applying the water content teachings from the express teachings of the Bell reference and/or the broad teachings of the Bell reference with routine experimentation of Bell’s anti-dust agent to Hay’s dust decreasing/controlling compositions in order to achieve a sufficient anti-dust/dust decreasing/dust controlling agent. 
Accordingly, the rejection(s) are maintained for the reasons of record.
The remaining references listed on Forms 892 and 1449 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 15, 2022